Citation Nr: 1745087	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  17-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 2015, for the grant of service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial disability rating higher than 30 percent for an acquired psychiatric disorder.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran was diagnosed with PTSD during inpatient VA treatment, a VA examiner, as discussed below, determined the Veteran did not have PTSD, but instead had an "other specified trauma-related and stressor-related disorder."  As such, in accordance with Clemons, the Board has broadly characterized the Veteran's claim as reflected on the title page. 

The record before the Board consists of electronic records within the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was first received by VA on October 26, 2015.

2.  Throughout the period of the claim, the Veteran's service-connected acquired psychiatric disorder has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); it has not been productive of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 26, 2015, for the award of service connection for acquired psychiatric disorder, have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an initial disability rating higher than 30 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DCs) 9400-9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they are available and have been identified by the Veteran.  The Veteran has also been afforded an appropriate VA examination in relation to his claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

Earlier effective date for service connection for an acquired psychiatric disorder

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (b)(2)(i) (2017).  The effective date "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a) (2017).

In this case, the Veteran's claim for service connection for an acquired psychiatric disorder was received by VA on October 26, 2015.  In a May 2016 rating decision, the RO granted service connection for an acquired psychiatric disorder and assigned a 30 percent initial rating, effective October 26, 2015, the date the Veteran's claim was received.  Although the Veteran has indicated disagreement with the effective date assigned, he has not contended he filed any application for VA benefits related to his acquired psychiatric disorder prior to the claim which was received on October 26, 2015.  Upon a thorough review of the record, the Veteran has not submitted any correspondence and there are no documents of record which could be construed as a formal or informal claim prior to the effective date assigned.  Accordingly, the Board finds an effective date earlier than October 26, 2015, for the grant of service connection for an acquired psychiatric disorder, is not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.

Initial rating higher than 30 percent for an acquired psychiatric disorder

The Veteran's service-connected acquired psychiatric disorder is rated under the General Rating Formula for Mental Disorders.  In pertinent part, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9400-9413 (2017).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a September 2015 statement, the Veteran's wife asserted the Veteran's nightmares had put a strain on their marriage.  She explained his nightmares had become violent, and involved yelling, throwing punches, and kicking, occasionally kicking her out of the bed and forcing her to sleep on the couch.  She explained she and the Veteran had had many sleepless nights because of these nightmares.

October 2015 VA treatment notes show the Veteran reported increasing problems with nightmares, which had caused him to strike his wife while asleep.  A suggestive diagnosis of PTSD was provided.

In a February 2016 statement, the Veteran's wife described continuing interference with sleep caused by the Veteran's nightmares, and the ineffectiveness of prescribed medication.

The Veteran was afforded a VA psychiatric examination in May 2016.   The examiner noted the Veteran's report that his marriage was very good, and that he had retired in 1996.  The Veteran reported spending six months per year in Florida, where he played golf three times per week, including in a league with other couples, after which they all went out to eat.  The Veteran spent the other six months of the year in Massachusetts, where he also golfed three times weekly.  The Veteran was noted to have returned to work in a machine shop after his discharge, where had worked prior to service, and then to have completed trade school in electronics.  He then worked as an electrical technician, to include at the Massachusetts Institute of Technology (MIT) for many years, before retiring.

Upon examination, the Veteran was noted to be alert, oriented, and cognitively intact, with intelligence in the normal range.  The examiner noted the Veteran had been diagnosed with PTSD in October 2015, but had not had any follow-up treatment since that time.  The Veteran reported intrusive memories and flashbacks on a monthly basis, as well as several nightmares monthly which caused thrashing and night sweats.  He had no problem falling asleep, but felt tired upon awakening.  However, the Veteran was noted to have a positive emotional state, and not to have lost interest in any pleasurable activities.  He was noted to be able to get emotionally close to others, and to be trusting, and not suspicious.  The examiner noted the Veteran had hypervigilance and a startle response, but indicated his mood was happy and his affect was very pleasant.  The Veteran reported his memory, both long- and short-term, was good for his age, and he denied any problems with concentration, delusions, anxiety, or panic.  The examiner noted the Veteran had a good marriage and an active social life centered around golf, which he played twelve months per year.  Ultimately, the examiner determined the Veteran's symptoms did not fully meet the diagnostic criteria for PTSD.  Instead, the examiner diagnosed "other specified trauma-related and stressor-related disorder."

Upon a thorough review of the foregoing, the Board finds the RO's assignment of a 30 percent initial rating for the Veteran's acquired psychiatric disorder is supported by the evidence of record.  The Board finds, however, that an initial rating higher than 30 percent has not been warranted at any time during the period of the claim.

In this regard, the Board notes there is no evidence of record of a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once per week, difficulty understanding complex commands, impairment of memory, impaired judgment or abstract thinking, disturbances of motivation or mood, or difficulty establishing and maintaining effective work and social relationships.  Further, there is no evidence of suicidal ideation, obsessional rituals, illogical, obscure, or irrelevant speech, depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  In addition,  there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name. 

Instead, the record shows the Veteran has a "very good" marriage, and an active social life, to include relationships with friends centered around playing golf year-round.  There is no evidence the Veteran's psychiatric symptoms have interfered with his social functioning, and with regard to his occupational functioning, there is no evidence his symptoms interfered with his work or career development prior to his retirement.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable, and the claim must be denied.


ORDER

Entitlement to an effective date earlier than October 26, 2015, for the grant of service connection for an acquired psychiatric disorder is denied.

Entitlement to an initial rating higher than 30 percent for an acquired psychiatric disorder is denied.




REMAND

To date, the Veteran has not been afforded a VA examination relating to his claim of entitlement to service connection for a low back disability.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record includes a diagnosis of degenerative joint disease.  The Veteran has asserted that he suffered from and sought treatment for low back pain during service, which was caused by carrying heavy weapons and other equipment as an infantry soldier, as well as by driving trucks up and down mountains in Korea after being transferred to a transportation company.  Under these circumstances, the Board finds that a VA examination and opinion are warranted pursuant to McLendon.

The Board further notes that a portion of the Veteran's STRs and official military personnel file (OMPF) were destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  As such, in resolving reasonable doubt in favor of the Veteran, the Board will instruct the VA examiner on remand to presume the Veteran is a credible historian with regard to his recollection of suffering from and seeking treatment for back pain during service.  In this regard, the Board notes the Veteran's reports are corroborated by his service records, to the extent they are available, to include separation documentation showing he served in the infantry and received a combat badge.

In addition, the Board notes the Veteran has referenced undergoing surgery for ruptured discs in his lumbar spine at either a VA hospital or "Santa Maria Hospital" in 1954.  Accordingly, on remand, efforts should be made to obtain any available records relating to this treatment.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include any available records related to back surgery undergone by the Veteran in 1954.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the nature and etiology of his low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all low back disabilities present during the period of the claim.
 
Then, with regard to each identified low back disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the Veteran's competent reports of severe in-service low back pain caused by carrying heavy weapons and other equipment during infantry training and service, as well as by driving heavy trucks up and down mountains in Korea as a member of a transportation company.  The examiner is advised portions of the Veteran's service records were destroyed in a fire in 1973.  The Board, however, has determined the Veteran's accounts of his in-service symptoms are credible.  Accordingly, the examiner must assume the Veteran is a credible historian with regard to his account of low back pain and treatment during service.

The examiner is also advised the Veteran has reported he had scoliosis prior to entrance into service.  If the examiner determines any low back condition pre-dated service, the examiner should state whether any such condition clearly and unmistakably (undebatably) existed prior to the Veteran's service.

If the examiner determines any low back disability clearly and unmistakably pre-existed service, the examiner must state an opinion as to whether such condition clearly and unmistakably (undebatably) underwent no permanent increase in severity (beyond its natural progression) during or as a result of service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


